Exhibit 10.7
ABM DEFERRED COMPENSATION PLAN
FOR NON-EMPLOYEE DIRECTORS
(Amended and Restated, Effective December 13, 2010)

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
Article I. DEFINITIONS
    1  
1.01 “Account”
    1  
1.02 “Administrative Committee” or “Committee”
    1  
1.03 “Beneficiary”
    1  
1.04 “Board”
    1  
1.05 “Change in Control”
    1  
1.06 “Code”
    1  
1.07 “Company”
    1  
1.08 “Compensation”
    1  
1.09 “Deferral”
    1  
1.10 “Director”
    1  
1.11 “Employer”
    1  
1.12 “ERISA”
    1  
1.13 “Identification Date”
    1  
1.14 “Key Service Provider”
    1  
1.15 “Participant”
    2  
1.16 “Person”
    2  
1.17 “Plan”
    2  
1.18 “Plan Year”
    2  
1.19 “Restricted Stock Unit”
    2  
1.20 “Scheduled Distribution Date”
    2  
1.21 “Separation from Service”
    2  
1.22 “Valuation Date”
    2  
 
       
Article II. ELIGIBILITY FOR PARTICIPATION
    3  
2.01 Eligibility Requirements
    3  
2.02 Change in Status
    3  
2.03 Determination of Eligibility
    3  
 
       
Article III. CONTRIBUTIONS
    4  
3.01 Deferrals
    4  
3.02 Elective Deferral Election
    4  
3.03 Deferral of Distribution of Restricted Stock Unit Awards Granted in 2007
    5  
 
       
Article IV. ACCOUNTS, FUNDING AND VALUATION
    6  
4.01 Establishment of Account
    6  
4.02 Valuation of Account
    6  
 
       
Article V. PARTICIPANTS’ VESTED INTERESTS
    7  
5.01 Vesting
    7  
 
       
Article VI. DISTRIBUTION OF BENEFITS
    8  
6.01 Distribution of Benefits
    8  
6.02 Unforeseeable Emergency Withdrawals
    10  

i



--------------------------------------------------------------------------------



 



         
6.03 Prohibition on Acceleration
    11  
6.04 Distributions to Key Service Providers
    11  
 
       
Article VII. DEATH
    12  
7.01 Death
    12  
 
       
Article VIII. THE ADMINISTRATIVE COMMITTEE
    13  
8.01 Duties and Responsibility
    13  
8.02 Allocation and Delegation of Responsibilities
    13  
8.03 Expenses and Compensation
    13  
8.04 Information from Company
    14  
8.05 Administrative Committee; Signature
    14  
 
       
Article IX. PARTICIPANTS’ RIGHTS
    15  
9.01 Disclosures
    15  
9.02 Filing a Claim for Benefits
    15  
9.03 Denial of a Claim
    15  
9.04 Limitation of Rights
    16  
 
       
Article X. AMENDMENT AND TERMINATION
    17  
10.01 Amendment or Termination
    17  
 
       
Article XI. MISCELLANEOUS
    18  
11.01 Execution of Receipts and Releases
    18  
11.02 Notice and Unclaimed Benefits
    18  
11.03 Non-Alienation of Benefits
    18  
11.04 Loans to Participants
    19  
11.05 Benefits Payable to Incompetents
    19  
11.06 Applicable Law
    19  
11.07 Headings as Guide
    19  
11.08 Pronouns
    19  
11.09 Reference to Laws
    19  
11.10 Participant’s Rights Unsecured
    19  

ii



--------------------------------------------------------------------------------



 



Article I.
DEFINITIONS
The following terms as used herein shall have the meaning hereinafter set forth
unless the context clearly indicates a different meaning is required. Whenever
in these definitions a word or phrase not previously defined is used, such word
or phrase shall have the meaning thereafter given to it in Article I unless
otherwise specified.

1.01   “Account” means the account established and maintained by the
Administrative Committee for each Participant.   1.02   “Administrative
Committee” or “Committee” means the Governance Committee of the Board of
Directors of the Company.   1.03   “Beneficiary” means the Person last
designated by a Participant on a form provided by the Administrative Committee
or by the terms of the Plan to receive any amounts payable under the Plan
following the death of the Participant. A Participant may change the Beneficiary
from time to time on a form provided by the Administrative Committee.   1.04  
“Board” means the Board of Directors of the Company.   1.05   “Change in
Control” shall have the meaning given that term in Section 5.01.   1.06   “Code”
means the Internal Revenue Code of 1986, as amended from time to time.   1.07  
“Company” means ABM Industries Incorporated.   1.08   “Compensation” means all
of the annual retainer and board meeting fees paid by the Company to the
eligible Director while a Participant with respect to services rendered during
the Plan Year.   1.09   “Deferral” means an amount that a Participant has
elected to defer under Article III.   1.10   “Director” means any individual who
is a member of the Board and who is not an employee of the Company.   1.11  
“Employer” means the Company, its subsidiaries (within the meaning of sections
414(b) and (c) of the Code), and its successors or assigns.   1.12   “ERISA”
means the Employee Retirement Income Security Act of 1974, as amended from time
to time.   1.13   “Identification Date” means each December 31.   1.14   “Key
Service Provider” means a Participant who, on an Identification Date, is:

  (a)   A 5% owner of the Employer; or

1



--------------------------------------------------------------------------------



 



  (b)   A 1% owner of the Employer having annual compensation from the Company
of more than $150,000.

    If a Participant is identified as a Key Service Provider on an
Identification Date, then such Participant shall be considered a Key Service
Provider for purposes of the Plan during the period beginning on the first April
1 following the Identification Date and ending on the next March 31.   1.15  
“Participant” means any Director or former Director who has satisfied the
eligibility requirements of Section 2.01 who is, or may become, eligible to
receive a benefit or whose Beneficiary may be eligible to receive a benefit
under the Plan.   1.16   “Person” means any individual, partnership, joint
venture, corporation, mutual company, joint stock company, trust, estate,
unincorporated organization, association, or employee organization, and shall,
where appropriate, include two or more of the above.   1.17   “Plan” means this
ABM Deferred Compensation Plan for Non-Employee Directors, as amended and
restated, effective December 13, 2010.   1.18   “Plan Year” means the 12-month
period commencing January 1 and ending on the following December 31.   1.19  
“Restricted Stock Unit” means a restricted stock unit award granted by the
Company to a Participant.   1.20   “Scheduled Withdrawal Date” means the month
and year that the Participant elects; provided, however, that a Scheduled
Withdrawal Date must be no less than three years after the Plan Year to which
the election is made.   1.21   “Separation from Service” means termination of
service as a Director, other than by reason of death. A Participant shall not be
deemed to have experienced a Separation from Service if the Participant
continues to provide services to the Employer at an annual rate that is 50% or
more of the services rendered, on average, during the immediately preceding
three full years of service as a Director with the Employer (or if providing
services to the Employer less than three years, such lesser period); provided,
however, that a Separation from Service will be deemed to have occurred if a
Participant’s service with the Employer is reduced to an annual rate that is
less than 20% of the services rendered, on average, during the immediately
preceding three full years of service as a Director with the Employer (or if
providing services to the Employer less than three years, such lesser period).  
1.22   “Valuation Date” means March 31, June 30, September 30 and December 31 of
each Plan Year.

2



--------------------------------------------------------------------------------



 



Article II.
ELIGIBILITY FOR PARTICIPATION

2.01   Eligibility Requirements       Each Director of the Company shall become
a Participant under the Plan on the date he or she makes an election to defer
Compensation or shares subject to Restricted Stock Unit awards (including
dividend equivalents credited to such shares) under the Plan.   2.02   Change in
Status       A Participant’s participation in the Plan shall terminate
immediately as of the date on which he or she Separates from Services as a
Director, except that the Participant shall retain the right to receive his or
her Account in accordance with the terms and conditions of the Plan.   2.03  
Determination of Eligibility       The Administrative Committee shall determine
whether each Director has satisfied the eligibility requirements for
participation in the Plan. The Committee’s determination shall be conclusive and
binding upon all Persons.

3



--------------------------------------------------------------------------------



 



Article III.
CONTRIBUTIONS

3.01   Deferrals

  (a)   For each Plan Year commencing with 2007, a Participant may elect to
defer receipt of all or any portion of his or her Compensation that he or she
would otherwise receive from the Company. In addition, in October 2006 each
eligible Director who is a party to a Director Retirement Plan benefit agreement
may elect to have such benefit converted to a credit to the Account established
pursuant to this Plan, effective November 1, 2006.     (b)   Each Participant
who receives a Restricted Stock Unit award in a Plan Year may elect to defer all
or any percentage of any shares he or she may be entitled to receive (including
dividend equivalents credited to such shares) upon the lapse of any restrictions
or vesting period to which the Restricted Stock Unit award is subject. This
election shall be made by giving notice in a manner and within the time
prescribed by the Administrator and in compliance with section 409A of the Code.
    (c)   The amount of the Deferral must equal a whole percentage. The
elections described in this Article III shall specify the form and time of
distribution of benefits as described in Article VI.

3.02   Elective Deferral Election       Upon becoming eligible to participate in
the Plan, a newly eligible Director may make an election described in
Section 3.01 by filing an election form with the Administrative Committee within
30 days (or earlier, as the form may provide) following the date the Director
becomes eligible to participate in the Plan (i.e., the later of the date of the
eligible Director’s election to the Board or October 31, 2006). Such election
form shall be irrevocable on the 31st day following the date the Director
becomes eligible to participate in the Plan unless the Company provides an
earlier date. For each Plan Year following the year in which a Participant
becomes eligible to participate in the Plan, a Participant may make an election
described in Section 3.01 by filing an election form with the Administrative
Committee within a reasonable period of time, as specified by the Committee,
before the beginning of the Plan Year to which the Deferral election applies.
Except as provided in this Plan, a Deferral election shall be irrevocable on the
December 31 preceding the Plan Year to which the Deferral election applies, or
at such earlier time as the Committee prescribes. A Deferral election may not be
changed or revoked during the Plan Year that it is effective; provided, that
upon a showing of an unforeseeable emergency and with the consent of the
Administrative Committee, a Participant may at any time revoke his or her
Deferral election with respect to Compensation he or she has not yet earned and
shares subject to a Restricted Stock Unit award in which he or she has not yet
become vested during the Plan Year. A Participant who revokes his or her
Deferral election may not again make an election to defer the receipt of
Compensation or shares subject to a Restricted Stock Unit award (including

4



--------------------------------------------------------------------------------



 



    dividend equivalents credited to such shares) effective before the beginning
of the next Plan Year. Notwithstanding anything in this Plan to the contrary, a
Participant may make an election in 2008 to defer shares subject to a Restricted
Stock Unit award granted in 2008 (including dividend equivalents credited to
such shares); provided that such election be made no later than the date
immediately prior to the date of grant of such award. Unless otherwise provided,
an election must be made each year in order to participate in this Plan.   3.03
  Deferral of Distribution of Restricted Stock Unit Awards Granted in 2007      
Notwithstanding anything in this Plan to the contrary, for the purposes of
Restricted Stock Unit awards granted in 2007, a Participant may defer the time
of distribution of any unvested portion of such Restricted Stock Unit awards
(including dividend equivalents credited to such shares); provided that (1) such
deferral shall not become effective for 12 months and (2) the date of payment is
at least five years subsequent to the originally scheduled payment date, and
(3) the form is accepted by the Committee, in its sole and absolute discretion.
The election may be modified or revoked until 12 months prior to the originally
scheduled vesting date, or such earlier time that the Committee determines in
its discretion, at which time such change shall become irrevocable. The last
valid form accepted by the Committee shall govern the payout of a Participant’s
deferred shares subject to Restricted Stock Unit awards granted in 2007
(including dividend equivalents credited to such shares), as applicable.

5



--------------------------------------------------------------------------------



 



Article IV.
ACCOUNTS, FUNDING AND VALUATION

4.01   Establishment of Account       The Administrative Committee shall open
and maintain a separate Account for each Participant. Such Account shall be
credited with all Deferrals for the Participant. In addition, the Account of
each eligible Director who has elected to convert his or her Director Retirement
Plan benefits to an Account credit under this Plan shall be credited on
November 1, 2006, with the amount approved by the Governance Committee pursuant
to its resolution adopted on September 5, 2006. As soon as reasonably possible
after each Valuation Date, each Participant shall be notified of the value of
his or her Account.   4.02   Valuation of Account

  (a)   Interest shall be credited to each Participant’s Account as of each
Valuation Date equal to the product of

  (1)   the amount credited to the Participant’s Account as of the last
preceding Valuation Date, less any distributions or withdrawals and plus
one-half of Deferrals, if any, since the last preceding Valuation Date,
multiplied by     (2)   the applicable interest rate; provided, however, that
for the December 31, 2006 Valuation Date, interest shall be based on the Account
balance on November 1, 2006, if any.

  (b)   On each Valuation Date, each Participant’s Account will be credited with
interest. The amount of interest will be derived from the prime interest rate
published in The Wall Street Journal on the last business day coinciding with or
next preceding the Valuation Date. Any prime rate up to 6% will be considered in
full, and one-half of any prime rate over 6% will be considered; provided,
however, after October 1, 2007, the interest rate will not exceed 120% of the
long-term applicable federal rate (compounded quarterly), as published by the
Internal Revenue Service for the applicable Plan Year. The amount credited will
be a proration of the interest rate applied taking into consideration the period
of time elapsed since the last Valuation Date (or since November 1, 2006, in the
case of the December 31, 2006 Valuation Date).

    For example, if the Plan is valued quarterly and on March 31, the prime rate
is 7%, the rate credited will be (1/4 x 6%) + (1/4 x 1/2 x 1%) or 1.625%.

6



--------------------------------------------------------------------------------



 



Article V.
PARTICIPANTS’ VESTED INTERESTS

5.01   Vesting       Each Participant shall always be 100% vested in his or her
Account; provided, however, that any amount credited to a Participant’s Account
on November 1, 2006 pursuant to the election described in Section 3.01 shall be
forfeited if the Participant voluntarily resigns his or her position as a
Director before November 1, 2007 for any reason other than disability, as
determined pursuant to section 409A(a)(2)(C) of the Code, or in connection with
a Change in Control. A “Change in Control” shall be deemed to have occurred upon
a change in the ownership or effective control of the Company or a change in the
ownership of a substantial portion of the assets of the Company as defined in
the regulations promulgated under section 409A of the Code. Notwithstanding
anything to the contrary in this Article V, the vesting of shares subject to a
Restricted Stock Unit award granted to a Participant shall always be subject to
the vesting schedule as set forth in the Restricted Stock Unit award’s
applicable plan or agreement.

7



--------------------------------------------------------------------------------



 



Article VI.
DISTRIBUTION OF BENEFITS

6.01   Distribution of Benefits       Except as otherwise provided in Article VI
of the Plan, a Participant’s Account may not be distributed to a Participant or
his or her Beneficiary before the dates chosen pursuant to the election made by
the Participant.

  (a)   Form of Distribution. A Participant will elect, in writing, on a form
prescribed by the Administrative Committee, which of the distribution options
described below will govern the payment of the Participant’s Account upon a
Separation from Service. The Participant’s Account will be distributed to him
(subject to the timing requirements outlined in paragraphs (b) and (c) below) on
either of the following schedules:

  (1)   A single lump sum,     (2)   Four annual installments, or     (3)  
Substantially equal annual installments over a 10-year period.

      If the Participant made no election at the time specified in Section 3.02,
his or her benefit shall be paid as a single lump sum upon a Separation from
Service. For purposes of this Plan, installment payments shall be treated as a
single distribution under section 409A of the Code.     (b)   Time of
Distribution

  (1)   Separation from Service. If a Participant Separates from Service, his or
her Account shall be distributed in the form elected by the Participant pursuant
to paragraph (a) above. Subject to the timing requirements of paragraph (c), the
vested portion of a Participant’s Account shall be distributed, or distribution
shall commence, within 90 days following his or her Separation from Service as a
Director. The amount in the Participant’s Account shall be determined as of the
Valuation Date that last precedes the date of distribution, plus Deferrals and
less any withdrawals or distributions, if any, for the period from the last
preceding Valuation Date to the date of distribution.         Notwithstanding
anything in this Article VI to the contrary, if a Participant elects to defer
the receipt of shares subject to Restricted Stock Unit awards granted in 2007,
then such shares (including dividend equivalents credited to such shares) shall
be distributed in the year in which the Participant elects; provided that such
distribution shall not occur at any time prior to the five-year anniversary of
the originally scheduled payment date of such shares; provided further that if
the Participant experiences a Separation

8



--------------------------------------------------------------------------------



 



      from Service as a Director at any time prior to such elected distribution
date, the vested portion of any shares subject to such Restricted Stock Unit
awards granted in 2007 (and associated dividend equivalents) shall be
distributed in a lump sum within 90 days following his or her Separation from
Service as a Director.

  (2)   Scheduled Withdrawal Date. A Participant may elect to have all or a
portion of his or her Account distributed to him or her on up to three Scheduled
Withdrawal Dates, while such Participant is a Director.         Subject to the
timing requirements outlined in paragraphs (c) below, a Participant shall
receive his or her distribution under this subparagraph (2) as soon as
administratively feasible after the Scheduled Withdrawal Date. If a Participant
elects a Scheduled Withdrawal Date, his or her Account valued as of the last
Valuation Date preceding the elected Scheduled Withdrawal Date shall be
distributed as elected in this subparagraph (2). Any subsequent Deferrals,
including interest or earnings credited thereon, shall be distributed pursuant
to subparagraph (1) above.         Notwithstanding an election pursuant to this
subparagraph (2), if a Participant Separates from Service prior to the Scheduled
Withdrawal Date, the Participant’s Account shall be distributed pursuant to his
or her election under subparagraph (1) above.

      Notwithstanding the foregoing, upon a distribution of a Participant’s
Account in subparagraphs (1) and (2) above, the Company shall credit to a
Participant’s Account interest on the amount that is the difference of the value
of the Participant’s Account as of the last Valuation Date preceding the
scheduled distribution date. Interest shall be calculated using the principles
set forth in Section 4.02.

  (c)   Changes to Distribution Elections         A Participant may change his
or her form of distribution of his or her Account upon a Separation from Service
or Scheduled Withdrawal Date by submitting a form, as the Committee prescribes;
provided that (1) any such change is not effective for 12 months and (2) the
date of payment is at least five years subsequent to the originally scheduled
date of payment, and (3) the form is accepted by the Committee, in its sole and
absolute discretion. The change may be modified or revoked until 12 months prior
to the time a Participant is originally scheduled to receive a payment, at which
time such change shall become irrevocable. The last valid form accepted by the
Committee shall govern the payout of a Participant’s Account, as applicable.    
    Distributions made pursuant to this paragraph (c) will be made as soon as
administratively practicable, but no later than 90 days, after the newly
scheduled date of distribution.

9



--------------------------------------------------------------------------------



 



6.02   Unforeseeable Emergency Withdrawals

  (a)   A Participant may withdraw up to 100% of the amount in his or her
Account in the event of an unforeseeable emergency to the extent provided in
this Section 6.02.     (b)   For purposes of this Section 6.02, unforeseeable
emergency means a severe financial hardship to the Participant resulting from a
sudden and unexpected illness or accident of the Participant or a dependent (as
defined in section 152(a) of the Code) of the Participant, loss of the
Participant’s property due to casualty, or other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the
Participant’s control.     (c)   The withdrawal under this Section 6.02 may not
exceed the amount reasonably necessary to satisfy the financial need (including
the amount of any federal, state or local income taxes or penalties reasonably
anticipated to result from the withdrawal). The withdrawal may not be made to
the extent the need may be satisfied (1) through reimbursement or compensation
by insurance or otherwise, (2) by liquidation of the Participant’s assets, to
the extent the liquidation of the assets would not itself cause severe financial
hardship, or (3) by ceasing Deferrals under the Plan.     (d)   A Participant
who wishes to withdraw any amount pursuant to this Section 6.02 must submit, on
a form provided by the Administrative Committee, a written request by the
Participant that states:

  (1)   The unforeseeable emergency for which the withdrawal is requested;    
(2)   The amount needed to satisfy the financial need, which amount may include
any federal, state, or local income taxes or penalties reasonably anticipated to
result from the withdrawal;     (3)   A representation that the need cannot be
satisfied in any of the ways stated in the second sentence of paragraph (c);    
(4)   The date the funds are required; and     (5)   Any other information the
Administrative Committee deems necessary.

  (e)   The Administrative Committee will determine if an unforeseeable
emergency withdrawal will be allowed by applying the standards set forth in
paragraphs (b) and (c).     (f)   A withdrawal from a Participant’s Account
under Section 6.02 shall be paid in a lump sum.

10



--------------------------------------------------------------------------------



 



6.03   Prohibition on Acceleration       Notwithstanding any other provision of
the Plan to the contrary, no distribution will be made from the Plan that would
constitute an impermissible acceleration of payment as defined in section
409A(a)(3) of the Code and the regulations promulgated thereunder.   6.04  
Distributions to Key Service Providers       Notwithstanding any other provision
of the Plan to the contrary, distributions to a Key Service Provider may not be
made before the date that is six months after the date of his or her Separation
from Service.

11



--------------------------------------------------------------------------------



 



Article VII.
DEATH

7.01   Death       If a Participant dies before distribution of his or her
Account has begun or been completed, the remaining portion of the Participant’s
Account shall be payable in a single lump sum to the Participant’s Beneficiary
no later than 90 days after the date of the Participant’s death. The value of
the Participant’s Account shall be determined in accordance with the rules set
forth in Section 4.02.

12



--------------------------------------------------------------------------------



 



Article VIII.
THE ADMINISTRATIVE COMMITTEE

8.01   Duties and Responsibility       The Administrative Committee may engage
agents to assist in carrying out the Administrative Committee’s functions
hereunder. The Committee shall administer the Plan and shall have full
discretionary authority to construe this Plan and to determine all questions of
interpretation or policy in a manner not inconsistent with the Plan and the
Administrative Committee’s construction or determination in good faith shall be
final and conclusive and binding on all parties including but not limited to the
Company and any Participant or Beneficiary, except as otherwise provided by law.
The Administrative Committee may correct any defect, supply any omission, or
reconcile any inconsistency in such manner and to such extent as shall be deemed
necessary or advisable to carry out the purpose of the Plan, provided, however,
that any interpretation or construction shall be done in a nondiscriminatory
manner and shall be consistent with the intent that the Plan shall be an
unfunded plan. The Administrative Committee shall have all powers necessary or
appropriate to accomplish its duties under this Plan.       The Administrative
Committee shall be charged with the duties of the general administration of the
Plan, including but not limited to, the following:

  (a)   To determine all questions relating to the eligibility of Directors to
participate in or remain a Participant hereunder;     (b)   To maintain all the
necessary records for the administration of the Plan;     (c)   To interpret the
provisions of the Plan and to make and publish such rules for regulation of the
Plan as are not inconsistent with the terms hereof;     (d)   To make any
adjustments in the allocations, to Accounts under the Plan necessary to comply
with any provision of law; and     (e)   To advise, counsel and assist any
Participant regarding any rights, benefits or elections available under the
Plan.

    The Administrative Committee shall also be responsible for preparing and
filing such annual disclosure reports as may be required by law.       Whenever
it is determined by the Administrative Committee to be in the best interest of
the Plan and its Participants and Beneficiaries, the Administrative Committee
may request such variances, deferrals, extensions, or exemptions or make such
elections for the Plan as may be available under the law.   8.02   Expenses and
Compensation       The expenses necessary to administer the Plan and the
expenses incurred by the Administrative Committee shall be paid by the Company.

13



--------------------------------------------------------------------------------



 



8.03   Information from Company       The Company shall supply full and timely
information to the Administrative Committee on all matters relating to the
Compensation of all Participants, their continuous regular service to the
Company, their retirement, death, disability or Separation from Service, and
such other pertinent facts as the Administrative Committee may require.   8.04  
Administrative Committee; Signature       The Committee shall act by agreement
of a majority of its members, either by vote at a meeting or in writing without
a meeting. The signature of one member of the Administrative Committee may be
accepted by any interested party as conclusive evidence that the Administrative
Committee has duly authorized the action therein set forth. No Person receiving
documents or written instructions and acting in good faith and in reliance
thereon shall be obliged to ascertain the validity of such action under the
terms of this Agreement.

14



--------------------------------------------------------------------------------



 



Article IX.
PARTICIPANTS’ RIGHTS

9.01   Disclosures       The Administrative Committee shall furnish at least
every six months each Participant or Beneficiary with a written statement, based
on the latest available information, indicating the value of his or her Account.
      Upon a Separation from Service, a Participant is entitled to a written
explanation of and accounting for his or her Account and of any applicable
options regarding the disposition of such Account.   9.02   Filing a Claim for
Benefits       A Participant or Beneficiary or the Company acting on his or her
behalf shall notify the Administrative Committee of a claim for benefits under
the Plan. Such request may be in any form acceptable to the Administrative
Committee and shall set forth the basis of such claim and shall authorize the
Administrative Committee to conduct such examinations as may be necessary to
determine the validity of the claim and to take such steps as may be necessary
to facilitate the payment of any benefits to which the Participant or
Beneficiary may be entitled under the terms of the Plan. The Administrative
Committee shall review the claim and may require additional information if
necessary to process the claim. The Administrative Committee shall issue its
decision, in writing, no later than 90 days after the date the claim is
received, unless circumstances require an extension of time. If such an
extension is required, written notice of the extension shall be furnished to the
Person making the claim within the initial 90-day period, and the notice shall
state the circumstances requiring the extension and the date by which the
Administrative Committee expects to reach a decision on the claim. In no event
shall the extension exceed a period of 90 days from the end of the initial
period.   9.03   Denial of a Claim       Whenever a claim for benefits by any
Participant or Beneficiary has been denied, in whole or in part, a written
notice of the denial will be provided to the Participant or Beneficiary within
the period specified in Section 9.02. The notice shall set forth, in a manner
calculated to be understood by the claimant, (i) the specific reason or reasons
for the denial; (ii) reference to the specific Plan provisions upon which the
denial is based; (iii) a description of any additional material or information
necessary for the claimant to perfect the claim and an explanation of why such
information is necessary; and (iv) an explanation of the Plan’s appeal
procedures and the time limits applicable to such procedures, including a
statement of the claimant’s right to bring a civil action under section 502(a)
of ERISA following an adverse benefit determination on review.

15



--------------------------------------------------------------------------------



 



9.04   Limitation of Rights       Participation hereunder shall not grant any
Participant the right to be retained as a member of the Board of Directors of
the Company or any rights or interest other than those specifically herein set
forth.

16



--------------------------------------------------------------------------------



 



Article X.
AMENDMENT AND TERMINATION

10.01   Amendment       The Board may at any time and from time to time amend
this Plan in whole or in part (including retroactively). The Board shall
promptly deliver to the Administrative Committee a written copy of the document
amending the Plan. The Board shall not have the right to amend the Plan
retroactively in such a manner as to deprive any Participant or Beneficiary of
any benefit to which he or she was entitled under the Plan by reason of
Deferrals credited prior to the amendment.       The Committee may amend the
Plan to bring the Plan into compliance with applicable law (including changes
required in order to avoid penalty taxes applied to Participants under section
409A of the Code) or to make such other changes as the Committee deems
desirable; provided that such changes do not materially increase the cost of the
Plan to the Company or take the Plan out of compliance with applicable law, and
provided further that the Committee may not amend this Article X.   10.02  
Termination of the Plan       The Board may terminate the Plan at any time and
in the Board’s discretion the Accounts of Participants may be distributed within
the period beginning 12 months after the date the Plan was terminated and ending
24 months after the date the Plan was terminated. If the Plan is terminated and
Accounts are distributed, the Company shall terminate all account balance
non-qualified deferred compensation plans with respect to all Participants and
shall not adopt a new account balance non-qualified deferred compensation plan
for at least three years after the date the Plan was terminated.   10.03  
Termination upon a Change in Control       The Board, in its discretion may
terminate the Plan 30 days prior to, or 12 months following, a Change in Control
and distribute the Accounts of the Participants within the 12-month period
following the termination of the Plan. If the Plan is terminated and Accounts
are distributed, the Company shall terminate all substantially similar
non-qualified deferred compensation plans sponsored by the Company and all of
the benefits of the terminated plans shall be distributed within 12 months
following the termination of the plans.   10.04   Termination upon Dissolution
or Bankruptcy       The Board, in its discretion, may terminate the Plan upon a
corporate dissolution of the Company that is taxed under section 331 of the Code
or with the approval of a bankruptcy court pursuant to 11 U.S.C. section
503(b)(1)(A), provided that the Participants’ Accounts are distributed and
included in the gross income of the Participants by the latest of (i) the
calendar year in which the Plan terminates or (ii) the first calendar year in
which payment of the Accounts is administratively practicable.

17



--------------------------------------------------------------------------------



 



Article XI.
MISCELLANEOUS

11.01   Execution of Receipts and Releases       Any payment to any Participant
or Beneficiary, in accordance with the provisions of this Plan, shall, to the
extent thereof, be in full satisfaction of all claims hereunder against the
Plan, and the Administrative Committee may require such Participant or
Beneficiary, as a condition precedent to such payment, to execute a receipt and
release therefor in such form as the Administrative Committee shall determine.  
11.02   Notice and Unclaimed Benefits       Each Participant and Beneficiary
must file with the Company from time to time in writing his or her post office
address and each change of post office address. Any communication, statement, or
notice addressed to a Participant or Beneficiary at his or her last post office
address filed with the Company (or if no address was filed with the Company,
then at his or her last post office address shown on his or her “Company
Records”) will be binding on the Participant and his or her Beneficiary for all
purposes of the Plan. Neither the Company, Administrative Committee, nor any
insurance company providing annuity contracts under the Plan shall be obliged to
search for or ascertain the whereabouts of any Participant or Beneficiary. For
the purpose of this Section 11.02, “Company Records” means the records
maintained by an Company. Such records shall be conclusive, unless shown to the
Company’s satisfaction to be incorrect.       The Committee shall notify any
Participant or Beneficiary when a distribution is required under the Plan. The
Committee may also request the Social Security Administration to notify the
Participant or Beneficiary in accordance with any procedures the Administration
has established for this purpose. In the event that the Participant or
Beneficiary shall fail to respond to any notice from the Committee, the amount
in his or her Account shall be forfeited.   11.03   Non-Alienation of Benefits  
    Except in the case of a qualified domestic relations order, as defined in
section 414(p) of the Code:

  (a)   No Participant or Beneficiary, and no creditor of a Participant or
Beneficiary shall have any right to assign, pledge, sell, hypothecate,
anticipate or in any way create a lien upon his or her benefits under the Plan
by operation of law or otherwise, and any attempt to do so shall be void; nor
shall any such benefits in any manner be liable for or subject to the debts,
contracts, liabilities, engagements or torts of the Person entitled to such
benefits.     (b)   No interest in the Plan shall be subject to assignment or
transfer or otherwise be alienable, either by voluntary or involuntary act or by
operation of law or equity, or subject to attachment, execution, garnishment,
sequestration, levy or other

18



--------------------------------------------------------------------------------



 



      seizure under any legal, equitable or other process, or be liable in any
way for the debts or defaults of Participants and Beneficiaries.

11.04   Loans to Participants       A Participant may not receive a loan from
the Plan of any portion of his or her Account.   11.05   Benefits Payable to
Incompetents       Each individual receiving benefit payments under the Plan
shall be conclusively presumed to have been legally competent until the date
upon which the Administrative Committee shall have received written notice in
the form and manner acceptable to it that such individual is an incompetent for
whom a guardian or other Person legally vested with his or her care shall have
been appointed. From and after the date of receipt of such notice by
Administrative Committee, all future benefit payments to which such individual
is entitled under the Plan shall be payable to his or her guardian or other
Person legally vested with his or her care, until such time as the
Administrative, Committee shall be furnished with evidence satisfactory to it
that such individual is legally competent.   11.06   Applicable Law       This
Plan shall be governed and construed under Federal laws and the laws of the
State of New York.   11.07   Headings as Guide       The headings of this Plan
are inserted for convenience of reference only and are not to be considered in
construction of the provisions hereof.   11.08   Pronouns       When necessary
to the meaning hereof, either the masculine or the neuter pronoun shall be
deemed to include the masculine, the feminine, and the neuter, and the singular
shall be deemed to include the plural.   11.09   Reference to Laws       Any
reference to any section or regulation under the Code or ERISA or to any other
statute or law shall be deemed to include any successor law of similar import.  
11.10   Agent Designated for Service of Process       The designated person upon
whom service of process may be made in any action involving the Plan shall be
any current member of the Administrative Committee.   11.11   Participant’s
Rights Unsecured       The right of the Participant or his or her designated
Beneficiary to receive a distribution hereunder shall be an unsecured claim
against the general assets of the Company, and

19



--------------------------------------------------------------------------------



 



    neither the Participant nor his or her designated Beneficiary shall have any
rights in or against any amount credited to his or her Account or any other
specific assets of the Company. All amounts credited to an Account shall
constitute general assets of the Company and may be disposed of by the Company
at such time and for such purposes as it may deem appropriate. An Account may
not be encumbered or assigned by a Participant or any Beneficiary, as provided
in Section 11.03.

Executed at this 13th day of December, 2010 to be effective December 13, 2010.
ABM INDUSTRIES INCORPORATED

20